Case: 11-60354    Document: 00511878342        Page: 1    Date Filed: 06/06/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                          FILED
                                                                         June 6, 2012

                                     No. 11-60354                       Lyle W. Cayce
                                                                             Clerk

BRUCE CHAMBERS,

                                                 Plaintiff-Appellant
v.

MAXIE K. MAYO; MICHAEL MAYO; RICHARD CALDWELL;
MAYO AND SONS FUEL AND ELECTRIC, INCORPORATED;
MAYO AND SONS, INCORPORATED,

                                                 Defendants-Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:10-CV-525


Before JONES, Chief Judge, and WIENER and GRAVES, Circuit Judges.
PER CURIAM:*
        Appellant Bruce Chambers. resident of Mississippi, challenges the
dismissal with prejudice of his dispute with former partners and Louisiana
residents, Maxie Mayo, Michael Mayo, and Richard Caldwell. The district court
carefully explained why Chambers failed to establish proper venue in
Mississippi for any of his alleged claims.           On appeal, Chambers does not

        *

 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60354   Document: 00511878342     Page: 2   Date Filed: 06/06/2012




                                 No. 11-60354

challenge the decision to dismiss as such, but he objects that the case was
dismissed with prejudice. He wants to sue another day.
      As the district court noted, however, Chambers has already struck out
twice in Louisiana state and federal courts. He abandoned a state case, and the
federal case was dismissed for lack of the amount in controversy for federal
jurisdiction.
      Under these unusual circumstances, no point would be served by
dismissing this case without prejudice—the doors of Louisiana courts are closed.
The district court did not abuse its discretion by dismissing with prejudice.
                                                   JUDGMENT AFFIRMED.




                                       2